                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                               No. 4:08-CR-00020-BR

  UNITED STATES OF AMERICA                            )
                                                      )
                                                      )
                                                      )
          v.                                          )   ORDER
                                                      )
  TRACY MAURICE THOMAS                                )
                                                      )

       On 30 October 2019, the court denied defendant’s pro se motions to reduce his sentence

under the First Step Act of 2018 (“First Step Act”), (DE # 141), and defendant appealed.

Recently, the Fourth Circuit Court of Appeals vacated that order and remanded for this court to

reassess defendant’s motions in light of the decision in United States v. McDonald, 985 F.3d 402

(4th Cir. 2021). (DE # 146, at 4.)

       In the subject motions, defendant requests that the court apply retroactive amendments to

crack cocaine sentencing law, (see Mot., DE # 126, at 1-2), to reduce his term of imprisonment

to time served “and leave his term of supervised release unaltered,” (Supp. Mot., DE # 140, at 1).

According to the Bureau of Prisons, defendant was released from imprisonment on 12 March

2021. See Federal Bureau of Prisons Inmate Locator, https://www.bop.gov/inmateloc/ (search

BOP Register Number 25800-056) (last visited Apr. 21, 2021). As such, his motions are




          Case 4:08-cr-00020-BR Document 149 Filed 04/22/21 Page 1 of 2
DENIED as moot.1
        This 22 April 2021.




                                            __________________________________
                                                        W. Earl Britt
                                                        Senior U.S. District Judge




1
  As the Fourth Circuit Court of Appeals recognized, defendant did not appeal that portion of the court’s order
denying his motion seeking relief based on another provision of the First Step Act. (See DE # 146, at 2 n.*.) The
court reaffirms that the motion, (DE # 133), is DENIED.
                                                        2




           Case 4:08-cr-00020-BR Document 149 Filed 04/22/21 Page 2 of 2
